UDALL, Vice Chief Justice.
This is an appeal by the wife from an order of the trial court made subsequent to a decree of divorce. The order transferred the “case * * * to Maricopa County Temporary Child Care” for the purpose of placing the minor child of the parties with adoptive parents.
Appellee has not favored us with a brief and this case has been submitted for decision under Rule 7(a), Rules of the Supreme Court, 17 A.R.S. We have recently held that:
“ * * * where debatable issues were raised by the appeal, we will assume failure to file an answering brief is a confession on the part of the appellees of reversible error.” Nelson v. Nelson, 91 Ariz. 215, 217, 370 P.2d 952, 953. See also Tom v. Baca, 93 Ariz. 96, 378 P.2d 912.
Reversed.
BERNSTEIN, C. J., and STRUCK-MEYER, J, concur.